This is an appeal from an order of the county court of Custer county, dismissing an appeal from the final action of the treasurer of that county, finding that certain personal property belonging to the plaintiff in error had been unlawfully omitted from the tax returns for certain years.
In State et al. v. Cawthorn's Estate, 31 Okla. 560,122 P. 522, it was held that "the Supreme Court is without jurisdiction to review, on appeal thereto, an order or judgment of a county court made in an appeal to such court from a decision and order of a county treasurer, assessing property for taxation, alleged to have been unlawfully omitted from the tax returns for certain years."
On the authority of the foregoing case, the appeal must be dismissed for want of jurisdiction.
WILLIAMS, DUNN and TURNER, JJ., concur; HAYES, C. J., absent, and not participating. *Page 589